DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final action on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant’s amendments to Claim 13 are acknowledged. The objections to Claim 13 are hereby withdrawn.
Applicant’s amendments to the claims and arguments with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered and are persuasive.  The rejection of 08/04/2022 has been withdrawn. Examiner finds that a load cell of the vehicle, and the limitation of routing the vehicle according to the optimized delivery route to provide meaningful limitations on practicing the abstract idea.
Applicant’s arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-7, 16-17, and 19 are rejected under 35 U.S.C. 103 as being anticipated by US 20210035064 A1, with an earliest priority date of 06/27/2018, hereinafter "Nishikawa", further in view of US 20220092532 A1, with an earliest priority date of 01/29/2019, hereinafter “Bevan”.

Regarding Claim 1, Nishikawa teaches:
A method for optimizing a delivery of a plurality of items to a plurality of delivery destinations for a delivery vehicle, (see at least [0207] and figure 8)
the plurality of items comprising a first item deliverable to a first delivery destination and a second item deliverable to a second delivery destination, (see at least [0208] and figures 3-5, first item 1234-5678-90 (delivery destination GUEST0001) and second item 1234-5678-89 (delivery destination GUEST0002) )
the method comprising: 
the items including a first item and a second item, the mass of the items including a mass of the first item and a mass of the second item; (see at least [0182] and figure 3, wherein a package DB stores information on a first package and a second package, where the first package has a first mass (CC kg) and the second package has a second mass (DD kg))
calculating a value of a first vehicle parameter, (see at least [0208] and figure 8, step S2, wherein an evaluation value (first vehicle parameter) is calculated for each route, TR0001 and TR002)
 the first vehicle parameter being dependent on the mass of the first item and the mass of the second item, for a first delivery route, (see at least [0183]-[0184], wherein the evaluation value calculator, which calculates the evaluation value (first vehicle parameter) is dependent on the weight of each package, and see at least [0322] and figure 34, wherein the first vehicle parameter E is calculated using a formula dependent on wik (weight of each package, or the mass of the first and second items))
the first delivery route configured to stop at the first delivery destination before the second delivery destination to thereby deliver the first item before the second item; (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0001, and see at least [0205] and figure 4, wherein TR0001 stops at the first delivery destination (GUEST0001) before the second delivery destination (GUEST0002). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
calculating the value of a first vehicle parameter for a second delivery route, (see at least [0208] and figure 8, step S2, wherein an evaluation value (first vehicle parameter) is calculated for each route, TR0001 and TR002)
the second delivery route configured to stop at the second delivery destination before the first delivery destination to thereby deliver the second item before the first item; (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0002, and see at least [0205] and figure 4, wherein TR0002 stops at the second delivery destination (GUEST0002) before the first delivery destination (GUEST0001). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
determining an optimized delivery route for a vehicle that comprises the first and second delivery destinations that optimizes the value of the first vehicle parameter; (see at least [0179] and [0209]-[0210] and figure 8, step S3, wherein an optimized delivery route is determined for a delivery vehicle that minimizes the evaluation value, or optimizes the value of the first vehicle parameter. This optimizes delivery route is selected from TR0001 and TR0002, so it comprises both the first and second delivery destinations)
and routing the vehicle according to the optimized delivery route, thereby improving energy efficiency see at least [0210],  wherein the optimized delivery route is transmitted to a delivery person, and see at least [0206], wherein the delivery person is associated with the delivery vehicle, and the optimized route has a minimum cost, and see at least [0004]-[0005], wherein the optimized delivery route improves the energy efficiency of the driver as they depart the vehicle on foot to deliver each package)
Nishikawa remains silent on:
utilizing a load cell of the vehicle to determine a mass of items as they are successively loaded onto the vehicle, 
thereby improving efficiency of the vehicle.
Bevan teaches:
utilizing a load cell of the vehicle to determine a mass of items as they are successively loaded onto the vehicle,(see at least [0066], wherein the vehicle contains a package weight sensor, comprising a pressure pad or weight scales, to weigh each package loaded into the cargo region of the vehicle)
thereby improving efficiency of the vehicle. (see at least [0023], wherein the route is optimized in order to improve vehicle delivery efficiency)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Nishikawa with Bevan’s technique of using a load cell of the vehicle to determine a mass of items as they are successively loaded onto the vehicle. It would have been obvious to modify because doing so reduces the amount of time needed to assess and inspect goods loaded onto a vehicle, by automating the process and eliminating the need for human involvement, as recognized by Bevan (see at least [0003], [0010] and [0067]).

Regarding Claim 2, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and additionally teaches:
programming, into a route guidance system of the vehicle, the optimized delivery route having the optimized value of the first vehicle parameter. (see at least [0210], wherein the optimized delivery route is transmitted, or programmed into terminal 2, and see at least [0179], wherein terminal 2 is implemented in a car navigation system provided on the delivery vehicle)

Regarding Claim 3, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa teaches:
wherein the first vehicle parameter comprises at least one of: 
a number of items deliverable by the vehicle; (see at least [0322], wherein the evaluation value (first vehicle parameter) comprises a total number of packages delivered on the route.)
Nishikawa remains silent on:
an amount of energy remaining in an energy store of the vehicle; 
an amount of energy consumed by the vehicle in taking the optimized delivery route; 
an amount of pollution emitted by the vehicle in taking the optimized delivery route; 
However, Nishikawa does teach the first vehicle parameter comprising an amount of energy consumed by the driver of the vehicle in taking the optimized delivery route (see at least [0183]). 
Bevan teaches:
an amount of energy remaining in an energy store of the vehicle; (see at least [0020], wherein the vehicle data comprises the amount of fuel remaining in the vehicle, optionally accounting for the amount of energy consumed by the vehicle during routing. In combination with Nishikawa’s teaching of the first vehicle parameter comprising a driver energy consumption, the limitations of Claim 3 are met)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Nishikawa with Bevan’s technique of calculating an amount of fuel remaining in the vehicle. It would have been obvious to modify because doing so reduces the amount of time needed to assess and inspect goods loaded onto a vehicle, by automating the process and eliminating the need for human involvement, as recognized by Bevan (see at least [0003], [0010] and [0067]).
Regarding Claim 6, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and additionally teaches:
in response to an input describing a new destination, (see at least [0251] and [0254] and figure 19, step S54, wherein a new package, or item to be delivered to a new destination, is picked up and the new destination is input by a user of the vehicle to the server)
modifying the first delivery route to derive a modified first delivery route, the modified first delivery route being a route to stop at the first delivery destination, then the new destination, then the second delivery destination, (see at least [0257]-[0258], wherein the route the vehicle is on (first or second delivery route) is modified to include the new destination. [0257] points to S35, described in [0242], as having an identical process. In S35, a first route starting at M0 (current location of vehicle, so the first delivery destination if the vehicle is currently on the first delivery route) is modified to derived the route M0-M1-M2 (first delivery destination, new destination, second delivery destination) among all of the other potential route combinations calculated)
and/or modifying the second delivery route to derive a modified second delivery route, the modified second delivery route being a route to stop at the second delivery destination, then the new destination, then the first delivery destination; (see at least [0257]-[0258], wherein the route the vehicle is on (first or second delivery route) is modified to include the new destination. [0257] points to S35, described in [0242], as having an identical process. In S35, a first route starting at M0 (current location of vehicle, so the second delivery destination if the vehicle is currently on the second delivery route) is modified to derived the route M0-M1-M2 (second delivery destination, new destination, first delivery destination) among all of the other potential route combinations calculated)
and calculating the value of the first vehicle parameter for the modified first delivery route and the modified second delivery route. (see at least [0258], wherein the evaluation value, or first vehicle parameter, is calculated for the extracted, or modified/derived, first/second delivery routes)
(Nishikawa teaches taking whatever optimized route the vehicle is currently on, so either the first or second delivery routes TR0001/TR002 as discussed above, and deriving every combination of the new destination and remaining destination(s) to modify the vehicle’s route. While Nishikawa is not limited to the two routes Applicant describes in Claim 6, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).)

Regarding Claim 7, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa additionally teaches:
further comprising selecting the first vehicle parameter and/or adjusting the first vehicle parameter. (see at least [0349], wherein a threshold for the first vehicle parameter is set and adjusted based on the capabilities of the delivery person)

Regarding Claim 16, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa additionally teaches:
wherein: the first delivery route is a route to stop at the first delivery destination before the second delivery destination that optimizes the value of the first vehicle parameter; (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0001, and see at least [0205] and figure 4, wherein TR0001 stops at the first delivery destination (GUEST0001) before the second delivery destination (GUEST0002). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
and/or the second delivery route is a route to stop at the second delivery destination before the first delivery destination that optimizes the value of the first vehicle parameter. (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0002, and see at least [0205] and figure 4, wherein TR0002 stops at the second delivery destination (GUEST0002) before the first delivery destination (GUEST0001). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
(see at least [0179] and [0209]-[0210] and figure 8, step S3, wherein an optimized delivery route is determined for a delivery vehicle that minimizes the evaluation value, or optimizes the value of the first vehicle parameter. This optimizes delivery route is selected from TR0001 and TR0002, so it comprises both the first and second delivery destinations)

Regarding Claim 17, Nishikawa teaches:
A vehicle for optimizing a delivery of a plurality of items to a plurality of delivery destinations, the plurality of items comprising a first item deliverable to a first delivery destination and a second item deliverable to a second delivery destination, comprising: (see at least figure 1, delivery person terminal 2, and see at least [0179], wherein terminal 2 is implemented in a car navigation system provided on the delivery vehicle. And see at least [0208] and figures 3-5, first item 1234-5678-90 (delivery destination GUEST0001) and second item 1234-5678-89 (delivery destination GUEST0002))
the items including a first item and a second item, the mass of the items including a mass of the first item and a mass of the second item; (see at least [0182] and figure 3, wherein a package DB stores information on a first package and a second package, where the first package has a first mass (CC kg) and the second package has a second mass (DD kg))
a controller programmed to (see at least [0181] and figure 2)
calculate a value of a first vehicle parameter, (see at least [0208] and figure 8, step S2, wherein an evaluation value (first vehicle parameter) is calculated for each route, TR0001 and TR002)
 the first vehicle parameter being dependent on the mass of the first item and the mass of the second item, for a first delivery route, (see at least [0183]-[0184], wherein the evaluation value calculator, which calculates the evaluation value (first vehicle parameter) is dependent on the weight of each package, and see at least [0322] and figure 34, wherein the first vehicle parameter E is calculated using a formula dependent on wik (weight of each package, or the mass of the first and second items))
the first delivery route configured to stop at the first delivery destination before the second delivery destination to thereby deliver the first item before the second item; (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0001, and see at least [0205] and figure 4, wherein TR0001 stops at the first delivery destination (GUEST0001) before the second delivery destination (GUEST0002). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
calculate the value of a first vehicle parameter for a second delivery route, (see at least [0208] and figure 8, step S2, wherein an evaluation value (first vehicle parameter) is calculated for each route, TR0001 and TR002)
the second delivery route configured to stop at the second delivery destination before the first delivery destination to thereby deliver the second item before the first item; (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0002, and see at least [0205] and figure 4, wherein TR0002 stops at the second delivery destination (GUEST0002) before the first delivery destination (GUEST0001). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
determine an optimized delivery route for a vehicle that comprises the first and second delivery destinations that optimizes the value of the first vehicle parameter (see at least [0179] and [0209]-[0210] and figure 8, step S3, wherein an optimized delivery route is determined for a delivery vehicle that minimizes the evaluation value, or optimizes the value of the first vehicle parameter. This optimizes delivery route is selected from TR0001 and TR0002, so it comprises both the first and second delivery destinations)
and route the vehicle according to the optimized delivery route, thereby improving energy efficiency see at least [0210],  wherein the optimized delivery route is transmitted to a delivery person, and see at least [0206], wherein the delivery person is associated with the delivery vehicle, and the optimized route has a minimum cost, and see at least [0004]-[0005], wherein the optimized delivery route improves the energy efficiency of the driver as they depart the vehicle on foot to deliver each package)
Nishikawa remains silent on:
a load cell of the vehicle configured to determine a mass of items as they are successively loaded onto the vehicle, 
thereby improving efficiency of the vehicle.
Bevan teaches:
a load cell of the vehicle configured to determine a mass of items as they are successively loaded onto the vehicle,(see at least [0066], wherein the vehicle contains a package weight sensor, comprising a pressure pad or weight scales, to weigh each package loaded into the cargo region of the vehicle)
thereby improving efficiency of the vehicle. (see at least [0023], wherein the route is optimized in order to improve vehicle delivery efficiency)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Nishikawa with Bevan’s technique of using a load cell of the vehicle to determine a mass of items as they are successively loaded onto the vehicle. It would have been obvious to modify because doing so reduces the amount of time needed to assess and inspect goods loaded onto a vehicle, by automating the process and eliminating the need for human involvement, as recognized by Bevan (see at least [0003], [0010] and [0067]).

Regarding Claim 19, Nishikawa teaches:
A non-transitory machine-readable medium comprising instructions for (see at least [0007])
optimizing a delivery of a plurality of items to a plurality of delivery destinations, the plurality of items comprising a first item deliverable to a first delivery destination and a second item deliverable to a second delivery destination which, when executed by a processor, causes the processor of a vehicle to: (see at least figure 1, delivery person terminal 2, and see at least [0181] and figure 2, and see at least [0208] and figures 3-5, first item 1234-5678-90 (delivery destination GUEST0001) and second item 1234-5678-89 (delivery destination GUEST0002))
the items including a first item and a second item, the mass of the items including a mass of the first item and a mass of the second item; (see at least [0182] and figure 3, wherein a package DB stores information on a first package and a second package, where the first package has a first mass (CC kg) and the second package has a second mass (DD kg))
calculate a value of a first vehicle parameter, (see at least [0208] and figure 8, step S2, wherein an evaluation value (first vehicle parameter) is calculated for each route, TR0001 and TR002)
 the first vehicle parameter being dependent on the mass of the first item and the mass of the second item, for a first delivery route, (see at least [0183]-[0184], wherein the evaluation value calculator, which calculates the evaluation value (first vehicle parameter) is dependent on the weight of each package, and see at least [0322] and figure 34, wherein the first vehicle parameter E is calculated using a formula dependent on wik (weight of each package, or the mass of the first and second items))
the first delivery route configured to stop at the first delivery destination before the second delivery destination to thereby deliver the first item before the second item; (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0001, and see at least [0205] and figure 4, wherein TR0001 stops at the first delivery destination (GUEST0001) before the second delivery destination (GUEST0002). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
calculate the value of a first vehicle parameter for a second delivery route, (see at least [0208] and figure 8, step S2, wherein an evaluation value (first vehicle parameter) is calculated for each route, TR0001 and TR002)
the second delivery route configured to stop at the second delivery destination before the first delivery destination to thereby deliver the second item before the first item; (see at least [0208], wherein an evaluation value (first vehicle parameter) is calculated for route TR0002, and see at least [0205] and figure 4, wherein TR0002 stops at the second delivery destination (GUEST0002) before the first delivery destination (GUEST0001). S/SR/DR portions in TR0001 represent the connecting segments between each delivery destination)
determine an optimized delivery route for a vehicle that comprises the first and second delivery destinations that optimizes the value of the first vehicle parameter (see at least [0179] and [0209]-[0210] and figure 8, step S3, wherein an optimized delivery route is determined for a delivery vehicle that minimizes the evaluation value, or optimizes the value of the first vehicle parameter. This optimizes delivery route is selected from TR0001 and TR0002, so it comprises both the first and second delivery destinations)
and route the vehicle according to the optimized delivery route, thereby improving energy efficiency see at least [0210],  wherein the optimized delivery route is transmitted to a delivery person, and see at least [0206], wherein the delivery person is associated with the delivery vehicle, and the optimized route has a minimum cost, and see at least [0004]-[0005], wherein the optimized delivery route improves the energy efficiency of the driver as they depart the vehicle on foot to deliver each package)
Nishikawa remains silent on:
utilize a load cell of the vehicle to determine a mass of items as they are successively loaded onto the vehicle, 
thereby improving efficiency of the vehicle.
Bevan teaches:
utilize a load cell of the vehicle to determine a mass of items as they are successively loaded onto the vehicle,(see at least [0066], wherein the vehicle contains a package weight sensor, comprising a pressure pad or weight scales, to weigh each package loaded into the cargo region of the vehicle)
thereby improving efficiency of the vehicle. (see at least [0023], wherein the route is optimized in order to improve vehicle delivery efficiency)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Nishikawa with Bevan’s technique of using a load cell of the vehicle to determine a mass of items as they are successively loaded onto the vehicle. It would have been obvious to modify because doing so reduces the amount of time needed to assess and inspect goods loaded onto a vehicle, by automating the process and eliminating the need for human involvement, as recognized by Bevan (see at least [0003], [0010] and [0067]).

Claim(s) 4-5, 8-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa and Bevan as applied to claims above, and further in view of US 20190325376 A1, filed 06/18/2019, hereinafter "Khasis".

Regarding Claim 4, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa remains silent on:
transmitting a signal which, when received by the vehicle, causes the vehicle to drive, following one of the first and second delivery routes, under autonomous control.
Khasis teaches:
transmitting a signal which, when received by the vehicle, causes the vehicle to drive, following one of the first and second delivery routes, under autonomous control. (see at least [0073] and [0131], wherein the server communicates through a network (transmitting a signal) to cause vehicles to follow routes under autonomous control)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of driving the delivery vehicle under autonomous control. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 5, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa remains silent on:
transmitting a signal which, when received by a fleet management module, causes the fleet management module to transmit instructions to at least one vehicle in a fleet of vehicles to drive, following one of the first and second delivery routes, under autonomous control.
Khasis teaches:
transmitting a signal which, when received by a fleet management module, causes the fleet management module to transmit instructions to at least one vehicle in a fleet of vehicles to drive, following one of the first and second delivery routes, under autonomous control. (see at least [0073], wherein the server communicates through a network (transmitting a signal) to cause vehicles in a vehicle fleet to follow routes under autonomous control)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa with Khasis’ technique of driving a fleet of delivery vehicles under autonomous control. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 8, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa additionally teaches:
wherein the method is for optimizing delivery of N items, (with N > 3), to a plurality of delivery destinations, each one of the N items being deliverable to one of the plurality of delivery destinations, further comprising: (see at least [0208], wherein the method discussed above in Claim 1 can also be used to applied to three or more delivery routes, and see at least [0207] and figures 3-5, wherein the method takes, as input, a database of N packages to a plurality of delivery destinations)
calculating the value of a first vehicle parameter for a plurality of delivery routes, (see at least [0208] and figure 8, step S2, wherein an evaluation value (first vehicle parameter) is calculated for each  of the plurality of delivery route)
each delivery route being a route to stop at the respective delivery destinations for the heaviest M items (with M < N), (see at least [0224]-[0225], wherein the plurality of delivery routes described in S2 are extracted from the respective delivery destinations for the N items. As Applicant has not specified what order the lightest N-M items in the routes are in, in relation to the M heaviest items, any prior art that contains the N items in the route in differing orders will read on this limitation. For example, if a route containing 4 items produces 24 routes with the 4 items in a different order, then a plurality of delivery routes featuring the heaviest 3 items in a different order is produced.)
Nishikawa remains silent on:
wherein each route stops at the respective delivery destinations for the heaviest M items in a different order. (However, Nishikawa does teach determining reroutes, when a delivery item is added or removed from the route, wherein each potential reroute stops at the respective delivery destinations for the heaviest M items in a different order (see at least [0242]))
Khasis teaches:
wherein each route stops at the respective delivery destinations for the heaviest M items in a different order. (see at least [0066]-[0077], wherein a data structure containing each delivery destination is used to determine every possible sequence of the delivery destinations, i.e. each of the plurality of routes determined stops at each respective delivery destination in a different order)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of determining the initial optimized route using a plurality of delivery routes with different orders of destinations. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 9, Nishikawa, Bevan, and Khasis in combination disclose all of the limitations of Claim 8 as discussed above, and Nishikawa additionally teaches:
wherein each route in the plurality of delivery routes stops at each of the plurality of delivery destinations for the N items. (see at least [0208] and [0224], wherein the plurality of delivery routes is obtained by extracting every possible route that stops at each of the plurality of delivery destinations for the N items)

Regarding Claim 10, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa remains silent on:
determining whether there exists a non-refueling delivery route such that a first vehicle can deliver each item to its respective delivery destination, without stopping to refuel, such that the value of the first vehicle parameter is optimized. 
Khasis teaches:
determining whether there exists a non-refueling delivery route such that a first vehicle can deliver each item to its respective delivery destination, without stopping to refuel, such that the value of the first vehicle parameter is optimized. (see at least [0076], wherein when determining a route with the lowest cost (determining a route that optimizes the first vehicle parameter), the optimal route is checked to account for any stops for fuel needed, or whether the vehicle does not need to refuel)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of checking if a need to refuel exists when determining an optimized delivery route. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 11, Nishikawa, Bevan, and Khasis in combination disclose all of the limitations of Claim 10 as discussed above, and Nishikawa remains silent on:
wherein, in response to a determination that no non- refueling delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, the method further comprises:
calculating the value of the first vehicle parameter for: a composite route for the first vehicle to deliver each item to its respective delivery destinations in two sub-routes, stopping to refuel in between the two sub-routes;
and for a sum of a first vehicle route and a second vehicle route, the first vehicle route being a route for the first vehicle to deliver a first subset of the plurality of items to their respective delivery destinations in one trip without refueling, and the second vehicle route being a route for a second vehicle to deliver a second subset of the plurality of items, the second subset comprising the remaining items, to their respective destinations in one trip without refueling.
Khasis teaches:
wherein, in response to a determination that no non- refueling delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, the method further comprises: (see at least [0076], wherein the optimal route is checked to see if a refueling stop is needed)
calculating the value of the first vehicle parameter for: a composite route for the first vehicle to deliver each item to its respective delivery destinations in two sub-routes, stopping to refuel in between the two sub-routes; (see at least [0079] and  [0133], wherein the original optimal route is split into two sub-routes and a refueling stop is inserted between the sub-routes, and the potential composite routes are analyzed by calculating the cost efficiency, or the first vehicle parameter, for each route after inserting the refueling stop)
and for a sum of a first vehicle route and a second vehicle route, the first vehicle route being a route for the first vehicle to deliver a first subset of the plurality of items to their respective delivery destinations in one trip without refueling, and the second vehicle route being a route for a second vehicle to deliver a second subset of the plurality of items, the second subset comprising the remaining items, to their respective destinations in one trip without refueling. (see at least [0084]-[0087], wherein a multi-vehicle route is used in optimization, wherein the multi-vehicle route comprises a first route with a first subset of destinations for a first vehicle, and a second route with a second subset of destinations for a second vehicle, and see at least [0091] wherein the multi-vehicle route is optimized in view of the fuel tank/battery capacity of the vehicles involved in the route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of comparing the first vehicle parameter for composite and sum routes in view of a need to refuel. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 12, Nishikawa, Bevan, and Khasis in combination disclose all of the limitations of Claim 11 as discussed above, and Nishikawa remains silent on:
wherein, if the value of the first vehicle parameter is lower for the composite route then the method comprises: 
transmitting a signal to the first vehicle which, when received by the first vehicle causes the composite route to be programmed into a route guidance system of the first vehicle and/or causes the first vehicle to begin driving the composite route, under autonomous control;
and, if the value of the first vehicle parameter is lower for a sum of the first and second vehicle routes, then the method comprises:
transmitting a signal to a fleet management module to cause the fleet management module to cause the first vehicle route to be programmed into the route guidance system of the first vehicle and the second vehicle route to be programmed into a route guidance system of a second vehicle and/or cause the first and second vehicles to begin driving the first and second vehicles routes, respectively, under autonomous control.
Khasis teaches:
wherein, if the value of the first vehicle parameter is lower for the composite route then the method comprises: (see at least [0076]-[0079], [0091], [0130], and [0133], and figure 9A, wherein all of the potential routes, including the refueling route (composite route) and the multi-vehicle route (sum route) are checked for the lowest cost value, and the lowest cost value route is the one the autonomous vehicle(s) are directed to follow)
transmitting a signal to the first vehicle which, when received by the first vehicle causes the composite route to be programmed into a route guidance system of the first vehicle and/or causes the first vehicle to begin driving the composite route, under autonomous control; (see at least [0073] and [0131], wherein the server communicates through a network (transmitting a signal) to cause vehicles to follow routes under autonomous control)
and, if the value of the first vehicle parameter is lower for a sum of the first and second vehicle routes, then the method comprises: (see at least [0076]-[0079], [0091], [0130], and [0133], and figure 9A, wherein all of the potential routes, including the refueling route (composite route) and the multi-vehicle route (sum route) are checked for the lowest cost value, and the lowest cost value route is the one the autonomous vehicle(s) are directed to follow)
transmitting a signal to a fleet management module to cause the fleet management module to cause the first vehicle route to be programmed into the route guidance system of the first vehicle and the second vehicle route to be programmed into a route guidance system of a second vehicle and/or cause the first and second vehicles to begin driving the first and second vehicles routes, respectively, under autonomous control. (see at least [0073] and [0131], wherein the server communicates through a network (transmitting a signal) to cause vehicles to follow routes under autonomous control)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of comparing the first vehicle parameter for composite and sum routes in view of a need to refuel and controlling the vehicle(s) to follow the route with the lowest first vehicle parameter. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 13, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa additionally teaches:
wherein, if the vehicle delivering the plurality of items according to a given delivery route is unable to deliver one item of the plurality of items, then the method comprises: (see at least [0241], wherein each item is checked to see if the driver is able to deliver it)
re-calculating the value of the first vehicle parameter for the given delivery route based on a mass of the one item of the plurality of items that the vehicle is unable to deliver; (see at least [0143] and [0241]-[0245], wherein when an item is unable to be delivered, the evaluation value of all potential routes containing the rest of the destination locations (which includes the given delivery route), is re-calculated with the undeliverable package considered as extra weight that has to be carried for the rest of the route (i.e., re-calculated based on the mass of the undeliverable item))
calculating the value of the first vehicle parameter for a further delivery route being a route to stop at the respective delivery destinations of all undelivered items; (see at least [0143] and [0241]-[0245], wherein when an item is unable to be delivered, the evaluation value of all potential routes containing the rest of the destination locations and all undelivered items, is re-calculated)
and determining which one of the given delivery route or the further delivery route optimizes the first vehicle parameter. (see at least [0246], wherein the optimal delivery route is determined from the given delivery route and the extracted further delivery routes)
Nishikawa remains silent on:
determining a location of a depot at which the vehicle is able to drop off the one item it is unable to deliver; 
Nishikawa remains silent on:
determining a location of a depot at which the vehicle is able to drop off the one item it is unable to deliver; (see at least [0094], wherein when the vehicle has an undeliverable item, a further route is determined where the vehicle is directed to unload the undelivered item at a storage facility, or depot)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of directing vehicles with undeliverable items to drop off the undeliverable items at a depot. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 14, Nishikawa, Bevan, and Khasis in combination disclose all of the limitations of Claim 13 as discussed above, and Nishikawa additionally teaches:
wherein, in response to a determination that the further delivery route optimizes the first vehicle parameter, the method further comprises: causing the further delivery route to be programmed into a route guidance system of the vehicle. (see at least [0210] and [0243], wherein, when the further delivery route and the original delivery route’s first vehicle parameters are calculated, the process goes back to S2-S4, described above in Claims 1/17/19, wherein the optimized delivery route is transmitted, or programmed into terminal 2, and see at least [0179], wherein terminal 2 is implemented in a car navigation system provided on the delivery vehicle)

Regarding Claim 15, Nishikawa and Bevan in combination teach all of the limitations of Claim 1 as discussed above, and Nishikawa remains silent on:
wherein the first vehicle parameter is also dependent on a mass of the vehicle configured to transport at least one of the items. 
Khasis teaches:
wherein the first vehicle parameter is also dependent on a mass of the vehicle configured to transport at least one of the items. (see at least [0079], wherein the current vehicle weight or the delivery vehicle is used in the calculation of the optimal route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of the first vehicle parameter being dependent on a mass of the delivery vehicle. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 18, Nishikawa and Bevan in combination teach all of the limitations of Claim 17 as discussed above, and Nishikawa remains silent on:
wherein the controller is further programmed to: 
determine whether there exists a non-refueling delivery route such that a first vehicle can deliver each item to its respective delivery destination, without stopping to refuel, such that the value of the first vehicle parameter is optimized; 
in response to a determination that no non-refueling delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, 
calculating the value of the first vehicle parameter for: a composite route for the first vehicle to deliver each item to its respective delivery destinations in two sub-routes, stopping to refuel in between the two sub-routes; 
and for a sum of a first vehicle route and a second vehicle route, the first vehicle route being a route for the first vehicle to deliver a first subset of the plurality of items to their respective delivery destinations in one trip without refueling, and the second vehicle route being a route for a second vehicle to deliver a second subset of the plurality of items, the second subset comprising the remaining items, to their respective destinations in one trip without refueling, 
wherein, if the value of the first vehicle parameter is lower for the composite route, transmit a signal to the first vehicle which, when received by the first vehicle causes the composite route to be programmed into a route guidance system of the first vehicle and/or causes the first vehicle to begin driving the composite route, under autonomous control; 
and if the value of the first vehicle parameter is lower for a sum of the first and second vehicle routes, transmit a signal to a fleet management module to cause the fleet management module to cause the first vehicle route to be programmed into the route guidance system of the first vehicle and the second vehicle route to be programmed into a route guidance system of a second vehicle and/or cause the first and second vehicles to begin driving the first and second vehicles routes, respectively, under autonomous control.
Khasis teaches:
wherein the controller is further programmed to: 
determine whether there exists a non-refueling delivery route such that a first vehicle can deliver each item to its respective delivery destination, without stopping to refuel, such that the value of the first vehicle parameter is optimized; (see at least [0076], wherein when determining a route with the lowest cost (determining a route that optimizes the first vehicle parameter), the optimal route is checked to account for any stops for fuel needed, or whether the vehicle does not need to refuel)
in response to a determination that no non-refueling delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, (see at least [0076], wherein the optimal route is checked to see if a refueling stop is needed)
calculating the value of the first vehicle parameter for: a composite route for the first vehicle to deliver each item to its respective delivery destinations in two sub-routes, stopping to refuel in between the two sub-routes; (see at least [0079] and  [0133], wherein the original optimal route is split into two sub-routes and a refueling stop is inserted between the sub-routes, and the potential composite routes are analyzed by calculating the cost efficiency, or the first vehicle parameter, for each route after inserting the refueling stop)
and for a sum of a first vehicle route and a second vehicle route, the first vehicle route being a route for the first vehicle to deliver a first subset of the plurality of items to their respective delivery destinations in one trip without refueling, and the second vehicle route being a route for a second vehicle to deliver a second subset of the plurality of items, the second subset comprising the remaining items, to their respective destinations in one trip without refueling,(see at least [0084]-[0087], wherein a multi-vehicle route is used in optimization, wherein the multi-vehicle route comprises a first route with a first subset of destinations for a first vehicle, and a second route with a second subset of destinations for a second vehicle, and see at least [0091] wherein the multi-vehicle route is optimized in view of the fuel tank/battery capacity of the vehicles involved in the route)
wherein, if the value of the first vehicle parameter is lower for the composite route, (see at least [0076]-[0079], [0091], [0130], and [0133], and figure 9A, wherein all of the potential routes, including the refueling route (composite route) and the multi-vehicle route (sum route) are checked for the lowest cost value, and the lowest cost value route is the one the autonomous vehicle(s) are directed to follow)
transmit a signal to the first vehicle which, when received by the first vehicle causes the composite route to be programmed into a route guidance system of the first vehicle and/or causes the first vehicle to begin driving the composite route, under autonomous control; (see at least [0073] and [0131], wherein the server communicates through a network (transmitting a signal) to cause vehicles to follow routes under autonomous control)
and if the value of the first vehicle parameter is lower for a sum of the first and second vehicle routes, (see at least [0076]-[0079], [0091], [0130], and [0133], and figure 9A, wherein all of the potential routes, including the refueling route (composite route) and the multi-vehicle route (sum route) are checked for the lowest cost value, and the lowest cost value route is the one the autonomous vehicle(s) are directed to follow)
transmit a signal to a fleet management module to cause the fleet management module to cause the first vehicle route to be programmed into the route guidance system of the first vehicle and the second vehicle route to be programmed into a route guidance system of a second vehicle and/or cause the first and second vehicles to begin driving the first and second vehicles routes, respectively, under autonomous control. (see at least [0073] and [0131], wherein the server communicates through a network (transmitting a signal) to cause vehicles to follow routes under autonomous control)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of determining a need to refuel, determining a composite and a sum route in view of the need to refuel, and comparing the first vehicle parameter for composite and sum routes in view of a need to refuel and controlling the vehicle(s) to follow the route with the lowest first vehicle parameter. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Regarding Claim 20, Nishikawa and Bevan in combination teach all of the limitations of Claim 19 as discussed above, and Nishikawa remains silent on:
further comprising instructions which, when executed by the processor, causes the processor to:
determine whether there exists a non-refueling delivery route such that a first vehicle can deliver each item to its respective delivery destination, without stopping to refuel, such that the value of the first vehicle parameter is optimized; 
in response to a determination that no non-refueling delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, 
calculating the value of the first vehicle parameter for: a composite route for the first vehicle to deliver each item to its respective delivery destinations in two sub-routes, stopping to refuel in between the two sub-routes; 
and for a sum of a first vehicle route and a second vehicle route, the first vehicle route being a route for the first vehicle to deliver a first subset of the plurality of items to their respective delivery destinations in one trip without refueling, and the second vehicle route being a route for a second vehicle to deliver a second subset of the plurality of items, the second subset comprising the remaining items, to their respective destinations in one trip without refueling, 
wherein, if the value of the first vehicle parameter is lower for the composite route, transmit a signal to the first vehicle which, when received by the first vehicle causes the composite route to be programmed into a route guidance system of the first vehicle and/or causes the first vehicle to begin driving the composite route, under autonomous control; 
and if the value of the first vehicle parameter is lower for a sum of the first and second vehicle routes, transmit a signal to a fleet management module to cause the fleet management module to cause the first vehicle route to be programmed into the route guidance system of the first vehicle and the second vehicle route to be programmed into a route guidance system of a second vehicle and/or cause the first and second vehicles to begin driving the first and second vehicles routes, respectively, under autonomous control.
Khasis teaches:
wherein the controller is further programmed to: 
determine whether there exists a non-refueling delivery route such that a first vehicle can deliver each item to its respective delivery destination, without stopping to refuel, such that the value of the first vehicle parameter is optimized; (see at least [0076], wherein when determining a route with the lowest cost (determining a route that optimizes the first vehicle parameter), the optimal route is checked to account for any stops for fuel needed, or whether the vehicle does not need to refuel)
in response to a determination that no non-refueling delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, (see at least [0076], wherein the optimal route is checked to see if a refueling stop is needed)
calculating the value of the first vehicle parameter for: a composite route for the first vehicle to deliver each item to its respective delivery destinations in two sub-routes, stopping to refuel in between the two sub-routes; (see at least [0079] and  [0133], wherein the original optimal route is split into two sub-routes and a refueling stop is inserted between the sub-routes, and the potential composite routes are analyzed by calculating the cost efficiency, or the first vehicle parameter, for each route after inserting the refueling stop)
and for a sum of a first vehicle route and a second vehicle route, the first vehicle route being a route for the first vehicle to deliver a first subset of the plurality of items to their respective delivery destinations in one trip without refueling, and the second vehicle route being a route for a second vehicle to deliver a second subset of the plurality of items, the second subset comprising the remaining items, to their respective destinations in one trip without refueling,(see at least [0084]-[0087], wherein a multi-vehicle route is used in optimization, wherein the multi-vehicle route comprises a first route with a first subset of destinations for a first vehicle, and a second route with a second subset of destinations for a second vehicle, and see at least [0091] wherein the multi-vehicle route is optimized in view of the fuel tank/battery capacity of the vehicles involved in the route)
wherein, if the value of the first vehicle parameter is lower for the composite route, (see at least [0076]-[0079], [0091], [0130], and [0133], and figure 9A, wherein all of the potential routes, including the refueling route (composite route) and the multi-vehicle route (sum route) are checked for the lowest cost value, and the lowest cost value route is the one the autonomous vehicle(s) are directed to follow)
transmit a signal to the first vehicle which, when received by the first vehicle causes the composite route to be programmed into a route guidance system of the first vehicle and/or causes the first vehicle to begin driving the composite route, under autonomous control; (see at least [0073] and [0131], wherein the server communicates through a network (transmitting a signal) to cause vehicles to follow routes under autonomous control)
and if the value of the first vehicle parameter is lower for a sum of the first and second vehicle routes, (see at least [0076]-[0079], [0091], [0130], and [0133], and figure 9A, wherein all of the potential routes, including the refueling route (composite route) and the multi-vehicle route (sum route) are checked for the lowest cost value, and the lowest cost value route is the one the autonomous vehicle(s) are directed to follow)
transmit a signal to a fleet management module to cause the fleet management module to cause the first vehicle route to be programmed into the route guidance system of the first vehicle and the second vehicle route to be programmed into a route guidance system of a second vehicle and/or cause the first and second vehicles to begin driving the first and second vehicles routes, respectively, under autonomous control. (see at least [0073] and [0131], wherein the server communicates through a network (transmitting a signal) to cause vehicles to follow routes under autonomous control)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nishikawa and Bevan with Khasis’ technique of determining a need to refuel, determining a composite and a sum route in view of the need to refuel, and comparing the first vehicle parameter for composite and sum routes in view of a need to refuel and controlling the vehicle(s) to follow the route with the lowest first vehicle parameter. It would have been obvious to modify because doing so allows for optimization of multi-stop routing in view of dynamic updates, as recognized by Khasis (see at least [0005]-[0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667